Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-18 are pending. Claims 10-18 have been withdrawn due to non-elected claims. Claims 1-9 have been examined.

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-9, and blood from Species Group A (claim 2), neutrophils from Species Group B (claim 3), and surface-modified with proteins from Species Group C (claim 4) in the reply filed on 12/30/2021 is acknowledged. Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2021.

Priority
This application, Serial No. 16/684,532 (PGPub: 20200080999A1) was filed 11/14/2019. This application is a continuation-in-part of international application PCT/KR2018/005684 filed on 05/17/2018. Acknowledgment is made of applicant's claim for foreign priority based on applications filed in the Republic of Korea of KR10-2018-
The certified copies of the priority documents requirement is not met for this application. The request to retrieve electronic priority is not effective because the corresponding WIPO DAS access code is not provided for each KR application. Therefore the instant application is given the filing date of 5/17/2018 (based on a continuation-in-part of international application PCT/KR2018/005684 filed on 05/17/2018) until the foreign priority claim is perfected. 
The certified copy of the priority documents requirement is considered satisfied where the document is retrieved from the foreign IP office under the priority document exchange program.  In such case, the applicant is required to furnish the WIPO DAS access code for each KR application.  Where the WIPO DAS access code is not furnished with the initial filing, it may be furnished by:
-A marked-up/amended ADS that adds (with underline) the WIPO DAS access code for each of the foreign priority application, accompanied by a request for corrected filing receipt.

Information Disclosure Statements
The Information Disclosure Statements filed on 11/14/2019 and 08/04/2020 have been considered by the Examiner.

Claim Interpretation
	The term “the degree of activation of immune cells" is defined in the instant application as a degree of endocytosis of immune cells which is increased or decreased by infection or immune disorder (Specification, Par. 36). The method of evaluating the degree of activation of the immune cells of the subject may further include comparing a level of the detected immune cells (activated immune cells) that interacted with the magnetic particles with a level of immune cells in the sample or comparing the level of the immune cells (activated immune cells) that interacted with the magnetic particles in the sample separated from the subject with a level of immune cells (activated immune cells) that interacted with the magnetic particles in a sample separated from a normal subject (Specification, Par. 33).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 is also indefinite with respect to the parenthetical subject matter. It is unclear whether the limitation within the parentheses, (active immune cells), are positive limitations of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (Cell sorting by endocytotic capacity in a microfluidic magnetophoresis device. Lab Chip. 2011 Jun 7;11(11):1902-10. doi: 10.1039/c0lc00656d. Epub 2011 Apr 21. PMID: 21512692, hereinafter “Robert”) in view of Plouffe et al. (Fundamentals and application of magnetic particles in cell isolation and enrichment: a review. Rep Prog Phys. 2015 Jan;78(1):016601. doi: 10.1088/0034-4885/78/1/016601. Epub 2014 Dec 4. PMID: 25471081; PMCID: PMC4310825, hereinafter “Plouffe”).
Regarding claim 1, Robert teaches a method of evaluating a degree of activation of immune cells of a sample (Page 1902, Abstract: sorting of monocytes and macrophages which internalize nanoparticles to different extents based on their endocytotic capacity. It is noted that the term “the degree of activation of immune cells" is defined in the instant application as a degree of endocytosis of immune cells which is increased or decreased by infection or immune disorder (instant application, Specification, Par. 36)) the method comprising: 
contacting magnetic particles with a sample (Page 1903, “Magnetic cell labelling” section: for magnetic labelling, 106 cells per mL were incubated in a sterilised suspension of nanoparticles), wherein the sample comprises the immune cells ( Page 1902, right column, last paragraph: the monocyte–macrophage cell system is an ideal candidate for such a study. It consists of macrophages and their precursor cells, monocytes); 
isolating immune cells that interacted with the magnetic particles from the immune cells in the sample by applying a magnetic field to a reaction product obtained by the contacting (Page 1904, left column, second paragraph: the principle of continuous flow magnetic separation implies that magnetic objects are deflected from the sample flow stream by the application of a magnetic field perpendicular to the direction of flow); and 

Robert also teaches small agglomerates of nanoparticles were distributed within intracellular compartments, i.e. the endosomes, as previously demonstrated for other cell types, including immune cells, malignant cells, muscle cells and stem cells (Page 1904, right column, first paragraph). These cell separations therefore demonstrated that it was possible to sort, with excellent purity, different cell types using different magnetic tags (Page 1907, right column, last paragraph). The development of microfluidic devices has therefore the potential for use in medical diagnostics (Page 1907, right column, third paragraph).
Robert fails to specifically teach that immune cells are from a subject and a sample is separated from a subject. 
Plouffe teaches throughout the publication fundamentals and application of magnetic particles in cell isolation and enrichment. In detail, Plouffe teaches the separation and sorting of biological cells is critical to a variety of biomedical applications including diagnostics, therapeutics, and fundamental cell biology. As samples of interest are often heterogeneous populations of cells that are in culture or that comprise a tissue, which for example includes blood (Page 1, last paragraph). Blood is from clinical samples which apparently is separated from a subject (Page 6, first paragraph).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Robert, wherein cultured monocytes and macrophages are used as a 
One of skill in the art would have a reasonable expectation of success in combining Robert with Plouffe because both are directed to methods for sorting immune cells using magnetic particles.

Regarding claim 2, Robert in view of Plouffe teaches the method wherein the sample is selected from the group consisting of blood (Plouffe, Page 1, last paragraph: samples of interest include blood. It would be obvious to use blood as a sample because Plouffe teaches blood is an extremely information-rich and easily accessible tissue that is a complex blend of cells (Plouffe, Page 1, last paragraph).
Regarding claim 3, Robert in view of Plouffe teaches the method wherein the immune cells comprise neutrophils (Plouffe, Page 2, last paragraph: cell populations of interest can include white blood cell subpopulations. It is well known in the art that white blood cell subpopulation include neutrophils as evidenced by Yousuff et al. (Microfluidic Platform for Cell Isolation and Manipulation Based on Cell Properties. Micromachines (Basel). 2017 Jan 4;8(1):15. doi: 10.3390/mi8010015. PMCID: PMC6189901; Page 17 
Regarding claim 4, Robert in view of Plouffe teaches the method wherein the magnetic particles are surface-modified with metals, functional groups, proteins, carbohydrates, polymers, or lipids (Robert, Page 1903, fourth paragraph: the particles featured a core of maghemite and negative surface charges originating from carboxylate functional groups; Plouffe, Page 17, second paragraph: functional micro- or nanoparticles are conjugated with antibodies corresponding to particular cell surface antigen).
Regarding claim 7, Robert in view of Plouffe teaches the method wherein the immune cells that interacted with the magnetic particles interact with the magnetic particles via endocytosis of the immune cells (Robert, Page 1903, left column, fifth paragraph: magnetic nanoparticles have been shown to spontaneously interact with the cell plasma membrane and to be internalized following the endocytotic pathway).
Regarding claim 8, Robert in view of Plouffe teaches the method wherein the method of evaluating the degree of activation of the immune cells of the subject (Robert, Page 1902, Abstract: sorting of monocytes and macrophages which internalize nanoparticles to different extents based on their endocytotic capacity; it is noted that the term “the degree of activation of immune cells" is defined in the instant application as a 
comparing a level of the detected immune cells (activated immune cells) that interacted with the magnetic particles with a level of the immune cells in the sample (Robert, Fig. 3C: examination of the number of cells collected at each outlet in relation to the injected cells; cells collected at each outlet were counted and are expressed as the % of the 500 000 cells injected into the chamber).
Regarding claim 9, Robert in view of Plouffe teaches a method of diagnosing immune-related diseases (Robert, Page 1902, left column, first paragraph: cells labelled with magnetic nanoparticles are an important tool for in vitro diagnostics; Robert, Page 1907, right column, third paragraph: the development of microfluidic devices has therefore the potential for use in medical diagnostics; Plouffe, Page 1, last paragraph: the separation and sorting of biological cells is critical to a variety of biomedical applications including diagnostics; Plouffe, Page 2, first paragraph: magnetic particles have been widely utilized for the isolation of key cell population for a variety of applications including clinical diagnostics), the method comprising: 
contacting magnetic particles with a sample separated from a subject, wherein the sample comprises immune cells (Robert, Page 1903, “Magnetic cell labelling” section: for magnetic labelling, 106 cells per mL were incubated in a sterilised suspension of nanoparticles), wherein the sample comprises the immune cells (Robert, Page 1902, right column, last paragraph: the monocyte–macrophage cell system is an ideal candidate for such a study. It consists of macrophages and their precursor cells, monocytes);

detecting the isolated immune cells that interacted with the magnetic particles (Robert, Page 1903, “Cellular iron load quantification and magnetic set-up” section: Magnetic loading of cells was measured via a technique termed single-cell magnetophoresis).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Robert (Cell sorting by endocytotic capacity in a microfluidic magnetophoresis device. Lab Chip. 2011 Jun 7;11(11):1902-10. doi: 10.1039/c0lc00656d. Epub 2011 Apr 21. PMID: 21512692) in view of Plouffe (Fundamentals and application of magnetic particles in cell isolation and enrichment: a review. Rep Prog Phys. 2015 Jan;78(1):016601. doi: 10.1088/0034-4885/78/1/016601. Epub 2014 Dec 4. PMID: 25471081; PMCID: PMC4310825) as applied to claim 1 above, in further view of Wilhelm et al. (Universal cell labelling with anionic magnetic nanoparticles. Biomaterials. 2008 Aug;29(22):3161-74. doi: 10.1016/j.biomaterials.2008.04.016. Epub 2008 May 1. PMID: 18455232). 
Regarding claim 5, Robert in view of Plouffe teaches a method of evaluating a degree of activation of immune cells of a sample as outlined in detail above. Robert in 6 cells per mL were incubated for 4 h in a sterilised suspension of nanoparticles (Robert, Page 1903, left column, last paragraph).
Robert in view of Plouffe does not specifically teach the method wherein the contacting is performed at 0 oC to 40°C for 0.1 second to 1 hour.
	 Wilhelm et al. teaches a non-specific labelling method based on anionic magnetic nanoparticles (AMNPs) (Abstract). In detail, Wilhelm et al. teach the pathway of AMNPs in mammalian cells was observed both at 4 0C and 37 0C and soon after 10 min chase, invaginations of cell membrane with bound AMNPs and clathrin coated pits containing particles’ clusters were both observed. At 20 min, nanoparticles were densely packed into early endosomes, which were subsequently conveyed in the cytoplasm to fuse with late endosomes. After 60 min chase, all the nanoparticles were confined within late endosomes or lysosomes dispersed throughout the cytoplasm. It is noteworthy that the same uptake pathway was observed for all types of mammalian cells tested (Fig. 1) (Page 3163, left column, second paragraph, Fig. 1). Therefore Wilhelm et al. teaches that the endocytosis of magnetic nanoparticles takes place within 1 hour at 4 0C or 37 0C.  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Robert in view of Plouffe, wherein immune cells are in contact with magnetic particle for 4 hours, to contact immune cells with magnetic nanoparticle for within 1 hour at 4 0C or 37 0C, as taught by Wilhelm et al. to arrive the claimed 
One of skill in the art would have a reasonable expectation of success in combining Robert in view of Plouffe with Wilhelm et al. because they are both directed to a method of analyzing immune cells using magnetic nanoparticles.

Regarding claim 6, Robert in view of Plouffe teaches a method of evaluating a degree of activation of immune cells of a sample as outlined in detail above.
Robert in view of Plouffe does not specifically teach the method wherein the applying of the magnetic field is performed for 0.1 second to 1 hour.
Wilhelm et al. teaches a non-specific labelling method based on anionic magnetic nanoparticles (AMNPs) (Abstract). Wilhelm et al. further teach that the ability to separate living magnetic cells on a microfluidic platform has been demonstrated; cells pass through a miniaturised chamber and are deflected from the direction of the flow proportionally to their magnetic content (Fig. 9) (Page 3170, right column, second paragraph). Fig. 9 a-c showed that the magnetic field was applied for 1 hour.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Wilhelm et al. wherein the magnetic field was applied for 1 hour, into the teachings of Robert in view of Plouffe, to arrive the claimed invention. The skilled artisan would have been motivated to make the combination because Wilhelm et al. teaches such a continuous flow separation of magnetic cells offers the unique advantages, compared to bulk cell separations, to considerably reduce the volume of required prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05 (I).
One of skill in the art would have a reasonable expectation of success in combining Robert in view of Plouffe with Wilhelm et al. because they are both directed to a method of analyzing immune cells using magnetic nanoparticles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/           Examiner, Art Unit 1641                                                                                                                                                                                             
/BAO-THUY L NGUYEN/           Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                             	February 14, 2022